Dismissed and Memorandum Opinion filed November 1, 2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00545-CV

    REYNA ISABEL TABORDA AND PHILLIP L. HURLEY, Appellants
                                         V.
  SRINIVASACHARY V. TAMIRISA AND BARRY POWELL, Appellees

                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-221564

                 MEMORANDUM                       OPINION
      This is an attempted appeal from an order signed June 7, 2016. Appellants
did not file a motion for new trial. The notice of appeal was filed July 11, 2016.

      The notice of appeal must be filed within 30 days after the judgment is
signed when the appellant has not filed a timely post-judgment motion. Tex. R.
App. P. 26.1.

      Appellants’ notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the 15-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).
While an extension may be implied, appellants still are obligated to come forward
with a reasonable explanation to support the late filing. See Miller v. Greenpark
Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th
Dist.] 1998, no pet.).

      On September 20, 2016, we ordered appellants to file, by September 30,
2016, a proper motion to extend time to file the notice of appeal, and we stated that
the appeal would be dismissed if a motion was not filed. No motion was filed.

      Accordingly, the appeal is DISMISSED.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                          2